—Appeal by the defendant from two judgments of the County Court, Westchester County (Pirro, J.), both rendered December 5, 1991, (1) adjudicating him a youthful offender, upon his plea of guilty to criminal sale of a controlled substance in the fourth degree under Indictment No. 91-00951, and (2) convicting him of criminal sale of a controlled substance in the fifth degree under Indictment No. 91-00988, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.